UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6142



ROBERT MATTHEWS-BEY,

                                              Plaintiff - Appellant,

          versus


STATE OF MARYLAND; CHIEF OF SECURITY; JAMES B.
MURPHY; OFFICER ANDREWS; SERGEANT DENNY; JOHN
EVANS, State Trooper #1060,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
99-3092-DKC)


Submitted:   April 27, 2000                   Decided:   May 4, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Matthews-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Matthews-Bey appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Matthews-Bey v. Maryland, No. CA-99-3092-

DKC (D. Md. Dec. 7, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2